DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haubrich et al. US 2008/002750.
As per claim 1, Haubrich et al. US 2008/002750 teaches a method for use by an implantable medical device (IMD) that wirelessly communicates with another IMD (Figure 1 shows IMD-1 #104 and IMD-2 #106), the method comprising: 
(a) receiving one or more implant-to-implant (i2i) communication signals from the other IMD using a communication receiver of the IMD (See figure 1 shows wireless communications between #104 and #106 with wireless communication links shown between the two.  Figure 3 shows wireless comm between two devices which may be within the same body (Para #46 below)); 
[0026] In certain embodiments communications can take place between IMD 104 and any number of the devices within system 100. Moreover, telemetry communications may take place between devices (other than IMD 104) within system 100. The arrows in FIG. 1 represent such telemetry communications. In practice, a given communication session between two devices in system 100 may be unidirectional or bidirectional (in this example, FIG. 1 depicts bidirectional communications). In certain embodiments, the electrical devices can include one or more of at least one implantable medical instrumentation and of at least one external communication device. As shown in FIG. 1, in certain embodiments, the at least one implantable medical instrumentation can include IMD 104 and IMD 106, and the at least one external communication device can include external communication devices 108 and 110; however, it is to be appreciated that such quantities are not provided to limit the scope of application of embodiments of the invention. 
[0046] FIG. 3 depicts data communication between an IMD 300 and another device 302, which may be a device within the same body area network or any telemetry communication device. In certain embodiments, programming commands or patient data can be transmitted between one or more IMD antennas 304 associated with the IMD 300 and one or more antennas 306 associated with the device 302.
(b) measuring a strength of at least one of the one or more received i2i communication signals or a surrogate thereof (Figure 5 shows the IMD device and it includes a QoS Monitor #508 which measures signal strength); 
[0069] IMD 500 may also include QoS monitor 508, which is coupled to power scaling logic 502 in this example. QoS monitor 508 is suitably configured to process at least one QoS parameter for a communication channel between IMD 500 and a telemetry communication device (not shown in FIG. 5). In practice, if QoS monitor 508 determines that the QoS parameter satisfies minimum requirements, then power scaling logic 502 can finalize the power characteristics of IMD 500.
[0070] QoS monitor 508 may generate or determine the QoS parameter(s), or it may only analyze QoS parameter(s) that IMD 500 receives from another device. In this regard, a QoS parameter may be, include, or indicate, without limitation: a link margin value; a signal-to-noise ratio; a received signal strength indicator; a bit error rate or other error indicator; or a measurement of spatial diversity antenna switching for IMD 500 (more switching indicates a weaker telemetry signal). 
(c) updating a strength metric based on the measured strength or surrogate thereof;  (Figure 6 shows the process of measuring the QoS #616/#618 and adjusting the power scaling #610, which reads on “updating a strength/QoS metric based on the measuring step.   NOTE: the term “updating” is not interpreted as a new strength metric that is stored and used by the processor, it is merely interpreted as the value that was measured recently)
(d) determining, based on the updated strength metric, whether to increase, decrease, or maintain a sensitivity of the communication receiver of the IMD (Figure 6 shows that the QoS is determined to be good/bad #618 and power scaling can then be adjusted, ie. up, down, maintained))
(e) one of increasing, decreasing, or maintaining the sensitivity of the communication receiver of the IMD, based on a result of the determining, in a manner that respectively increases, decreases, or maintains an energy usage level of the communication receiver; and 
[from para 0068]  FIG. 5 depicts a receiver scaling control signal 546 with an arrowhead that represents adjustment of receiver 506. The variable power characteristics of receiver 506 may include, without limitation: the gain of one or more front end components in receiver 506 (such as a low noise amplifier or a mixer); a supply voltage utilized by receiver 506; or the bias current for the receiver. Either or all of the receiver low noise amplifier, mixer, intermediate frequency amplifiers, or channel filters, may have their gains, voltage, current bias, and/or dynamic range adjusted per the implant and QoS parameters. In example embodiments, adjustment of receiver 506 may also be influenced by dynamic range requirements of receiver 506.
repeating steps (a) through (e) from time-to-time such that during one or more instances of step (e) the sensitivity is increased, during one or more further instances of step (e) the sensitivity is decreased, and during one or more additional instances of step (e) the sensitivity is maintained.  (Figure 6 shows a process from checking the QoS #618 and adjusting the power scaling which can be increase, decrease or maintain depending upon what the current QoS reading is, which reads on the limitation).
Para 77 teachs an iteration process for Figure 6:  “…This subsequent iteration of the power scaling routine may process the at least one QoS parameter and/or data that is indicative of the level of satisfaction determined during query task 618”.


As per claim 2, Haubrich teaches claim 1, wherein the determining, based on the updated strength metric, whether to increase, decrease, or maintain the sensitivity of the communication receiver of the IMD comprises: 
comparing the updated strength metric to one or more thresholds AND determining whether to increase, decrease, or maintain the sensitivity of the communication receiver of the IMD based on results of the comparing (Haubrich teaches determining if the measured value for QoS “meets the minimum requirements” which is interpreted as a threshold)  
[0077] In this example embodiment, IMD power adjustment process 600 measures, obtains, or monitors at least one QoS parameter for a communication channel between the IMD and a telemetry communication device (task 616). During task 616, the IMD or the telemetry communication device processes the at least one QoS parameter to determine whether the at least one QoS parameter satisfies minimum requirements. In this regard, process 600 may perform a query task 618 to check whether the at least one QoS parameter is "good" for the particular application and operating environment, as mentioned above in the context of QoS monitor 508 (see FIG. 5). If the at least one QoS parameter meets the minimum requirements, i.e., if the QoS for the measured channel is acceptable, then process 600 may finalize the power characteristics of the IMD by fixing the current power scaling adjustments (task 620). On the other hand, if the QoS for the measured channel does not meet the minimum requirements, then process 600 may be re-entered at task 610. Thus, if the current power characteristics settings do not result in an acceptable QoS, then process 600 can repeat the power scaling routine to generate new power scaling instructions for the IMD. This subsequent iteration of the power scaling routine may process the at least one QoS parameter and/or data that is indicative of the level of satisfaction determined during query task 618. This additional information may be desirable to enable the power scaling routine to intelligently generate new scaling instructions to further adjust the IMD transmitter, the IMD receiver, and/or the IMD transceiver in an appropriate manner. 
As per claim 4, Haubrich teaches claim 1, wherein: when the result of the determining is that the sensitivity of the communication receiver of the IMD is to be increased, the increasing the sensitivity of the communication receiver of the IMD, in a manner that increases the energy usage level of the communication receiver of the IMD, comprises increasing at least one of a gain, a bias current, or a switching frequency of an amplifier of the communication receiver of the IMD; and when the result of the determining is that the sensitivity of the communication receiver of the IMD is to be decreased, the decreasing the sensitivity of the communication receiver of the IMD, in a manner that decreases the energy usage level of the communication receiver of the IMD, comprises decreasing at least one of a gain, a bias current, or a switching frequency of an amplifier of the communication receiver of the IMD (Haubrich teaches at least increasing/decreasing the current consumption, bias current and/or gain of the receiver, which reads on a bias current).  
[0043] It is desirable to reduce the size of the IMD 200 while increasing its functional capabilities and prolonging battery life to increase longevity. In this regard, IMD 200 may be suitably configured to adjust its power characteristics as needed in response to information related to the telemetry communication environment, the context of the telemetry data, or the like. For example, the gain or output power of the transmitter(s) in IMD 200 may be adjusted upwardly or downwardly according to the type of external device that is communicating with IMD 200. In accordance with certain embodiments, the current consumption of certain transceiver circuits can also be increased or decreased to accomplish that goal.
	[from para 0068]  FIG. 5 depicts a receiver scaling control signal 546 with an arrowhead that represents adjustment of receiver 506. The variable power characteristics of receiver 506 may include, without limitation: the gain of one or more front end components in receiver 506 (such as a low noise amplifier or a mixer); a supply voltage utilized by receiver 506; or the bias current for the receiver. Either or all of the receiver low noise amplifier, mixer, intermediate frequency amplifiers, or channel filters, may have their gains, voltage, current bias, and/or dynamic range adjusted per the implant and QoS parameters. In example embodiments, adjustment of receiver 506 may also be influenced by dynamic range requirements of receiver 506.

As per claim 5, Haubrich teaches claim 1, wherein the strength of at least one of the one or more received i2i communication signals or the surrogate thereof that is measured and used to update the strength metric is indicative of at least one of the following (Haubrich teaches monitoring various QoS parameters): 
[0070] QoS monitor 508 may generate or determine the QoS parameter(s), or it may only analyze QoS parameter(s) that IMD 500 receives from another device. In this regard, a QoS parameter may be, include, or indicate, without limitation: a link margin value; a signal-to-noise ratio; a received signal strength indicator; a bit error rate or other error indicator; or a measurement of spatial diversity antenna switching for IMD 500 (more switching indicates a weaker telemetry signal). 
a measure of amplitude of at least a portion of at least one of the one or more received i2i communication signals  (Signal Strength is taught); 13567US01PATENT (SJUD-01 162US1)63 
a magnitude of at least a portion of at least one of the one or more received i2i communication signals after rectification and integration thereof; 
a signal-to-noise ratio (SNR) of at least a portion of at least one of the one or more received i2i communication signals  (SNR is taught); 
a total energy of at least a portion of at least one of the one or more received i2i communication signals; or 
a bit-error-rate (BER) associated with at least a portion of at least one of the one or more received i2i communication signals (BER is taught).  

As per claim 13, see the rejection of claim 1 which puts forth prior art that rejects the entirety of claim 13 and further to include:
“.. a battery that powers the communication receiver, the measurement circuitry, and the controller” and 
“..in a manner that respectively increases, decreases, or maintains a level of energy that the communication receiver uses from the battery.     

[0006] Implementation and operation of most, if not all, RF communication systems for IMDs and external communication devices involves a balancing or compromising of certain countervailing considerations, relating to such interrelated operational parameters as data transmission rate, transmission range, IMD power consumption and battery life, among numerous others.
[0007] Conventional IMDs are limited in that they typically operate with fixed power characteristics. Moreover, power characteristics of a typical IMD are usually set without considering the particular type of external device with which the IMD is currently communicating, without considering the current telemetry communication context for the IMD, and without considering the particular contextual meaning of the data to be transmitted by the IMD. Consequently, such an IMD transmit telemetry signals using more power than is necessary, resulting in wasted transmitter output power and decreased battery life. 

[0009] An IMD as described herein can optimize its battery life to suit the particular operating environment and/or according to the contextual meaning of the data to be transmitted or received by the IMD. An IMD as described herein may adjust its power characteristics according to the type of telemetry communication device with which the IMD communicates, according to the IMD type, according to the current telemetry communication context for the IMD, and/or according to the data type communicated between the IMD and the telemetry communication device. 




As per claim 19, see the rejection of claim 13 which puts forth prior art that rejects the entirety of claim 19 and further to include:
the first and second IMDs each including a respective communication receiver, a respective transmitter, a respective controller, and a respective battery (See claim 13 which includes the battery, also see figure 5, #502 and #508 which are the Power Scaling and QoS Monitor “controllers” that controls the power/etc. to transmitter/receiver); 
the controller of the first IMD configured to dynamically control a sensitivity of the communication receiver of the first IMD based on measures indicative of strength of i2i communication signals received from the second IMD AND the controller of the second IMD configured to dynamically control a sensitivity of the communication receiver of the second IMD based on measures indicative of strength of i2i communication signals received from the first IMD (Para #70 below teaches the QoS Monitor which combines with the Power Scaling to control both transmitter and receiver parameters, to include sensitivity/gain, etc.).  
[0070] QoS monitor 508 may generate or determine the QoS parameter(s), or it may only analyze QoS parameter(s) that IMD 500 receives from another device. In this regard, a QoS parameter may be, include, or indicate, without limitation: a link margin value; a signal-to-noise ratio; a received signal strength indicator; a bit error rate or other error indicator; or a measurement of spatial diversity antenna switching for IMD 500 (more switching indicates a weaker telemetry signal). 
[from para 0068]  FIG. 5 depicts a receiver scaling control signal 546 with an arrowhead that represents adjustment of receiver 506. The variable power characteristics of receiver 506 may include, without limitation: the gain of one or more front end components in receiver 506 (such as a low noise amplifier or a mixer); a supply voltage utilized by receiver 506; or the bias current for the receiver. Either or all of the receiver low noise amplifier, mixer, intermediate frequency amplifiers, or channel filters, may have their gains, voltage, current bias, and/or dynamic range adjusted per the implant and QoS parameters. In example embodiments, adjustment of receiver 506 may also be influenced by dynamic range requirements of receiver 506.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-10, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haubrich et al. US 2008/002750 and further in view of Stahman et al. US 9,764,148
As per claim 6, Horbrich teaches claim 1, but is silent on wherein the updating the strength metric based on the measured strength or surrogate thereof comprises: 
replacing a previous value of the strength metric with the measured strength or surrogate thereof (This is taught, see below); or 
updating a moving average value of the strength metric using the measured strength or surrogate thereof.  
	At least Stahman et al. US 9,764,148 teaches performing MCRT testing and then adjusting the voltage threshold so that the devices all work properly/within satisfactory expectations (the examiner interprets this being true for both a) the messages being sent, so that they are correctly received and b) for the actual medical device to operate and apply the corrective measures.  Thusly, the strength metric will be replaced to operate according to a new level/threshold, which reads on the claim:
    In some cases, an MCRT test may be repeated multiple times with the same voltage threshold to help confirm the results. If the number of signal crossings from below the voltage thresholds to above the voltage thresholds changes with each repeated MCRT test, then a maximum count value, an average count value, a mean count value or any other suitable value may be used to determine if the number of delivered pulses acceptably matches the detected crossings of the voltage threshold. In some cases, a standard deviation of the number of signal crossings may be calculated across multiple MCRT tests using the same voltage threshold, and if the standard deviation is above a threshold deviation, the MCRT test may be deemed to have failed and the voltage threshold may be increased. This is just one example.  C21, L35-50
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Haubrich, such that wherein the updating the strength metric based on the measured strength or surrogate thereof comprises: replacing a previous value of the strength metric with the measured strength or surrogate thereof; or updating a moving average value of the strength metric using the measured strength or surrogate thereof, to provide the ability to modify the strength metric as needed during operation of the devices in the patient.


As per claims 9 and 17, Haubrich teaches claim 1/13, but is silent on further comprising: 13567US01PATENT (SJUD-01 162US1)65 
(g) detecting when it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD; and 
(h) in response to detecting that it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD, increasing the sensitivity of the communication receiver of the IMD.  
At least Stahmann et al. US 9,764,148 teaches a Maximum Energy Level Test (MELT) which employs the sending of messages/energy between devices.  Figure 16 shows that during the test, a first number of messages are sent and then a second number of messages are sent (where one skilled understands that it should be likely that none, some or all the messages will be received).   Stahman uses that concept to adjust receive thresholds between the devices #1314 (should be #1614?).   Hence Stahman’s “determined number of detected communication signals” in #1610 is an ability to understand, during the testing, that message(s) were likely to have been received and if a small number were received, increasing the sensitivity of the receiver can be adjusted as shown in #1314 (which should be #1614).
Further note that Haubrich (see previous) taught adjusting various transmitter/receiver parameters, to include power (Para #54 for near/far devices), bias current, sensitivity, etc..
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Haubrich, such that further comprising:13567US01PATENT (SJUD-01 162US1)65(g) detecting when it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD; and (h) in response to detecting that it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD, increasing the sensitivity of the communication receiver of the IMD, to provide the ability to to understand if/when messages have not been received and modifying the operation of the device(s) to achieve optimal operations (ie. increase sensitivity, power output, bias, etc.)


As per claims 10, 14 and 20, Haubrich teaches claim 1/13/19, but is silent on, further comprising: 
(g) detecting when it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD; and 
(h) in response to detecting that it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD, transmitting an i2i communication signal to the other IMD that requests that the other IMD modify a strength of one or more future i2i communication signals that will be transmitted by the other IMD to the IMD.  
At least Stahmann et al. US 9,764,148 teaches a Maximum Energy Level Test (MELT) which employs the sending of messages/energy between devices.  Figure 16 shows that during the test, a first number of messages are sent and then a second number of messages are sent (where one skilled understands that it should be likely that none, some or all the messages will be received).   Stahman uses that concept to adjust receive thresholds between the devices #1314 (should be #1614?).   Hence Stahman’s “determined number of detected communication signals” in #1610 is an ability to understand, during the testing, that message(s) were likely to have been received and if a small number were received, increasing the sensitivity of the receiver can be adjusted as shown in #1314 (which should be #1614).
Stahman also teaches sending a message to the other device to increase the signal strenght of the transmitted signal:
LCP 402 may then send a communication to the S-ICD requesting that the S-ICD increase the energy level of the delivered pulses. In this particular example, this means that the S-ICD would increase the voltage amplitude of the delivered pulses. In other examples, the S-ICD may increase the pulse width, the electrical power of the pulses, the electrical energy of the pulses, or some other parameter. FIG. 11 depicts signal 1100, including communication pulses 1102a-b. In the example of FIG. 11, the S-ICD has increased the energy level of the delivered communication pulses 1102a-b (e.g. increased the voltage amplitude). Now, pulses 1102a-b do cross from below voltage threshold 1104 to above voltage threshold 1104, as represented by markers 1108. LCP 402 may then proceed to determine a MCRT. Additionally in such examples, aside from LCP 402 setting a MCRT for future communications, the S-ICD may also change the energy level of delivered communication pulses for future communications. The MCRT may be set above the noise level by an amount that produces a desired signal-to-noise (SN) ratio. (C21, L8-35)
Further note that Haubrich (see previous) taught adjusting various transmitter/receiver parameters, to include power (Para #54 for near/far devices), bias current, sensitivity, etc..         
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Haubrich, such that further comprising: (g) detecting when it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD; and (h) in response to detecting that it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD, transmitting an i2i communication signal to the other IMD that requests that the other IMD modify a strength of one or more future i2i communication signals that will be transmitted by the other IMD to the IMD, provide the ability to to understand if/when messages have not been received and modifying the operation of the device(s) to achieve optimal operations (ie. increase signal power, sensitivity, bias, etc.)




	


Allowable Subject Matter
Claims 3, 7-8, 11-12, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.
3. The method of claim 2, further comprising: monitoring at least one of an activity level or a surrogate thereof of a patient within which the IMD is implanted; and selectively adjusting at least one of the one or more thresholds to which the updated strength metric is/are compared, the selectively adjusting performed based on the activity level of the patient or the surrogate thereof.  

7. The method of claim 1, wherein: the sensitivity of the communication receiver of the IMD is adjustable within a sensitivity range that includes a minimum sensitivity setting and a maximum sensitivity setting; when the communication receiver is already at the maximum sensitivity setting and the result of the determining is that the sensitivity of the communication receiver is to be increased, the IMD transmits an i2i communication signal to the other IMD that requests that the other IMD increase a strength of one or more future i2i communication signals that will be transmitted by the other IMD to the IMD; and when the communication receiver is already at the minimum sensitivity setting and the result of the determining is that the sensitivity of the communication receiver is to be decreased, the IMD transmits an i2i 13567US01PATENT (SJUD-01 162US1)64 communication signal to the other IMD that requests that the other IMD decrease a strength of one or more future i2i communication signals that will be transmitted by the other IMD to the IMD.  

8. The method of claim 1, wherein: the communication receiver of the IMD has a minimum acceptable signal-to- noise ratio (SNR) associated with the communication receiver of the IMD; at any given time there is a combination of a level of the sensitivity of the communication receiver that receives i2i communication signals from the other IMD, and a level of transmitter strength associated with the other IMD from which the IMD receives i2i communication signals; the determining, based on the updated strength metric, whether to increase, decrease, or maintain the sensitivity of the communication receiver of the IMD comprises determining whether there is another combination of the level of the sensitivity of the communication receiver of the IMD that receives i2i communication signals from the other IMD, and the level of transmitter strength associated with the other IMD from which the IMD receives i2i communication signals, that will reduce a total system energy usage while satisfying the minimum acceptable SNR associated with the communication receiver; and in response to determining that there is another combination that will reduce the total system energy usage while satisfying the minimum acceptable SNR, modifying the sensitivity of the communication receiver and/or transmitting an i2i communication signal to the other IMD that requests that the other IMD modify the transmitter strength associated with the other IMD, in order to implement the other combination and thereby reduce the total system energy usage while still satisfying the minimum acceptable SNR.  


11. The method of claim 1, wherein: the one or more i2i communication signals that the communication receiver of the IMD receives from the other IMD comprise both primary i2i communication signals and secondary i2i communication signals, the primary i2i communication signals for use in controlling delivery of therapy, and the secondary i2i communication signals for using in controlling the sensitivity of the communication receiver of the IMD; and the measuring the strength of at least one of the one or more received i2i communication signals or a surrogate thereof, comprises measuring the strength of at least one of the secondary i2i communications signals.  

12. The method of claim 1, wherein the measuring the strength of at least one of the one or more received i2i communication signals or a surrogate thereof, and the updating the strength metric, takes into account where within individual cardiac cycles different ones of the one or more i2i communication signals are received, and further comprising determining that an adjustment to when the other IMD transmits i2i communication signals within cardiac cycles enables the IMD to reduce the sensitivity and energy usage of the communication receiver of the IMD; and transmitting an i2i communication signal to the other IMD requesting that the other IMD adjust when the other IMD transmits i2i communication signals within individual cardiac cycles to thereby enable the IMD to reduce the sensitivity and energy usage of the communication receiver of the IMD.

15. The IMD of claim 14, wherein the sensitivity of the communication receiver is adjustable within a sensitivity range that includes a minimum sensitivity setting and a maximum sensitivity setting, and the controller is configured to: compare the updated strength metric to one or more thresholds to make a determination as to whether the sensitivity of the communication receiver is to be increased, decreased or maintained; cause the transmitter to transmit an i2i communication signal to the other IMD that requests that the other IMD increase a strength of one or more future i2i communication signals that will be transmitted by the other IMD to the IMD, when the communication receiver of the IMD is already at the maximum sensitivity setting and the determination is that the sensitivity of the communication receiver of the IMD is to be increased; and cause the transmitter to transmit an i2i communication signal to the other IMD that requests that the other IMD decrease a strength of one or more future i2i communication signals that will be transmitted by the other IMD to the IMD, when the communication receiver of the IMD is already at the minimum sensitivity setting and the determination is that the sensitivity of the communication receiver of the IMD is to be decreased.  
16. The IMD of claim 14, wherein the controller is further configured to: detect when it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD; and cause the transmitter to transmit an i2i communication signal to the other IMD that requests that the other IMD increase the strength of one or more future i2i communication signals that will be transmitted by the other IMD to the IMD, in response to detecting that it is likely that the other IMD transmitted an i2i communication signal that was not received by the communication receiver of the IMD.  


18. The IMD of claim 13 further comprising a sensor communicatively coupled to the controller wherein the controller is further configured to: 
determine whether to increase, decrease, or maintain the sensitivity of the communication receiver of the IMD based on comparisons between the updated strength metric and one or more thresholds
use the sensor to monitor at least one of an activity level or a surrogate thereof of a patient within which the IMD is implanted; and 
adjust at least one of the one or more thresholds based on the activity level of the patient or the surrogate thereof that is monitored using the sensor.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160206892  MULTI-DEVICE IMPLANTABLE MEDICAL DEVICE SYSTEM AND PROGRAMMING METHODS
 	US 20180028814  SYSTEM AND METHOD FOR CONTROLLING CARDIAC PACING MODE SWITCHING
 	US 20180178022  WIRELESS COMMUNICATION BETWEEN MULTIPLE IMPLANTED DEVICES
 	US 20200086129  ENHANCED IMPLANT-TO-IMPLANT COMMUNICATIONS USING ACCELEROMETER
 	US 7324850  Method and apparatus for communication between a handheld programmer and an implantable medical device
 	US 20080046037  Wireless Communication Network for an Implantable Medical Device System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414